Case 2:18-cr-20010-PKH Document 109                   Filed 10/03/18 Page 1 of 11 PageID #: 274
                                                                                                     PTLP~D      SAS

                                                                                              OCT 032018
                         IN THE UNITED STATES DISTRICT COURT                            By1~ R YOUNG, Clerk
                            WESTERN DISTRICT OF ARKANSAS                                            I~’PmYQe,k
                                  FORT SMITH DIVISION


 UNITED STATES OF AMERICA                                )
                                                         )
     v.                                                  )    CRIMINAL NO. 2:18CR20010-005
                                                         )
 CHRISTOPHER MITCHELL HARBOUR                            )


                                        PLEA AGREEMENT

          Pursuant to Rule 11 (c)(1) of the Federal Rules of Criminal Procedure, the parties hereto

 acknowledge that they have entered into negotiations which have resulted in this Agreement. The

                         COUNTS OF CONVICTION AND DISMISSAL

          1.     The Defendant, CHRISTOPHER MITCHELL HARBOUR, hereby agrees to plead

 guilty to Count One of the Indictment charging the Defendant with Conspiracy to distribute a

 controlled substance, namely, a mixture or substance that contained a detectable amount of

 Methamphetaminc, in violation of Title 21 U.S.C.       § 841(a)(I), all in violation of Title 21   U.S.C.

 §   846. If the Court accepts this Plea Agreement, once the Court has pronounced sentence, the

 United States will move to dismiss Counts Nine and Ten of the Indictment.

           ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA(S)

          2.     The Defendant has fully discussed with defense counsel the facts of this case and

 the elements of the crime(s) to which the Defendant is pleading guilty. The Defendant has

 committed each of the elements of the crime(s) to which the Defendant is pleading guilty, and

 admits that there is a factual basis for this guilty plea. The following facts are true and undisputed:

                 a.     Beginning as early as February 2015, law enforcement in Fort Smith,

          Arkansas, learned that Brian Christopher Jones, Deborah Nabors and other members of a

                                               Page 1 of 11

                                                                                                       c~I~
Case 2:18-cr-20010-PKH Document 109             Filed 10/03/18 Page 2 of 11 PageID #: 275




       large drug trafficking organization were involved in the importation and distribution of

       methamphetamine in Sebastian County and Crawford County, Arkansas.

               b.    In early 2017, investigators conducted separate controlled purchases of

       methamphetamine from Deborah Nabors utilizing confidential informants and undercover

       officers.

               c.    On May 4, 2017, Chief District Court Judge P.K. Holmes, III, signed an

       Order authorizing the interception of wire and electronic communications to and from a

       cell phone used by Deborah Nabors. During these wire and electronic interceptions, over

       10 associates involved in the distribution of methamphetamine with Nabors were

       identified. One of these associates identified is the Defendant in this case, CHRISTOPHER

       MITCHELL HARBOUR.

               d.    Special Agents from the DEA intercepted several communications between

       the Defendant in this case, CHRISTOPHER MITCHELL HARBOUR and Deborah

       Nabors that were relevant to the investigation of the drug trafficking organization.   In

       some of the phone calls and text messages that the agents intercepted between

       CHRISTOPHER MITCHELL HARBOUR and Nabors, HARBOUR and Nabors discussed

       obtaining methamphetamine for distribution.

               e.    In an intercepted phone call between CHRISTOPHER MITCHELL

       HARBOUR and Deborah Nabors on May 14, 2017, HARBOUR asked Nabors if she had

       any methamphetamine available for distribution. Nabors told HARBOUR it would be

       “tomorrow or Tuesday” before she had methamphetamine available. Nabors then said she

       would call her source of supply and ask if the methamphetamine had arrived yet. Nabors

       confirmed that I-IARBOUR wanted an ounce of methamphetamine.



                                          Page 2 of 11
Case 2:18-cr-20010-PKH Document 109                 Filed 10/03/18 Page 3 of 11 PageID #: 276




                f.      In an intercepted phone call between CHRISTOPHER MITCHELL

        HARBOUR and Deborah Nabors on May 25, 2017, Nabors and HARBOUR discussed the

        price of ounce quantities of methamphetamine and the amount of profit in the transaction.

        HARBOUR then asked about purchasing an ounce of methamphetamine and when it would

        be available.

                g.      Based on the nature of the investigation, the intercepted phone calls, the

        surveillance conducted by the DEA agents in this case, and the statements of cooperating

        co-Defendants, the Government could prove that the Defendant in this case,

        CHRISTOPHER MITCHELL HARBOUR, conspired with Deborah Nabors and others in

        the distribution of methamphetamine in the Western District of Arkansas.

                                      ADVICE OF RIGHTS

        3.      The Defendant hereby acknowledges that he has been advised of and fully

 understands the following constitutional and statutory rights:

                a.      to have an attorney and if the Defendant cannot afford an attorney, to have
                        one provided to him and paid for at the United States’ expense;
                b.      to persist in his plea of not guilty;
                c.      to have a speedy and public trial by jury;
                d.      to be presumed innocent until proven guilty beyond a reasonable doubt;
                e.      to confront and examine witnesses who testify against him;
                f.      to call witnesses on his behalf
                g.      to choose to testify or not testify and that no one could force the Defendant
                        to testify; and,
                h.      to have at least 30 days to prepare for trial.

                                      WAIVER OF RIGHTS

        4.      The Defendant hereby acknowledges that he understands with respect to each count

 to which he pleads guilty, he/she thereby WAIVES all of the rights listed as (b) through (h) of the

 above paragraph.




                                             Page 3 of 11
Case 2:18-cr-20010-PKH Document 109                   Filed 10/03/18 Page 4 of 11 PageID #: 277




                              WAIVER OF ACCESS TO RECORIIS

        5.      The Defendant hereby waives all rights, whether asserted directly or by a

 representative, to request or receive from any department or agency of the United States any

 records pertaining to the investigation or prosecution of this case, including without limitation any

 records that may be sought under the Freedom of Information Act, 5 U.S.C.      § 552, or the Privacy
 Act of 1974, 5 U.S.C.   § 552a.
                                   WAIVER OF “HYDE” CLAIM

        6.      The Defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C.           §
 3006A (Statutory Note), for attorney fees and other litigation expenses arising out of the

 investigation or prosecution of this matter.

              EFFECTS OF BREACH OF THIS AGREEMENT BY DEFENDANT

        7.      The Defendant agrees that if after signing this Plea Agreement the Defendant

 commits any crimes, violates any conditions of release, or fails to appear for sentencing, or if the

 Defendant provides information to the Probation Office or the Court that is intentionally

 misleading, intentionally incomplete, or intentionally untruthful, or if the Defendant violates any

 term of this Plea Agreement, takes a position at sentencing which is contrary to the terms of this

 Plea Agreement or attempts to withdraw from this Plea Agreement, this shall constitute a breach

 of this Plea Agreement which shall release the United States from any and all restrictions or

 obligations placed upon it under the terms of this agreement and the United States shall be free to

 reinstate dismissed charges or pursue additional charges against the Defendant. The Defendant

 shall, however, remain bound by the terms of the agreement, and will not be allowed to withdraw

 this plea of guilty unless permitted to do so by the Court.

         8.     The Defendant further agrees that a breach of any provisions of this Plea Agreement



                                                Page 4 of 11
Case 2:18-cr-20010-PKH Document 109                   Filed 10/03/18 Page 5 of 11 PageID #: 278




 shall operate as a WAIVER of Defendant’s rights under Rule 11(f) of the Federal Rules of Criminal

 Procedure and Rule 410 of the Federal Rules of Evidence and the United States shall be allowed

 to use and to introduce into evidence any one or more of the following:

                  a.     admissions against interest, both oral and written, made by the Defendant
                         to any person;
                  b.     statements made by the Defendant during his change of plea hearing;
                  c.     the factual basis set forth in the Plea Agreement;
                  d.     any testimony given under oath in these proceedings or to a grand jury or a
                         petit jury;
                  e.     any and all physical evidence of any kind which the Defendant has provided
                         to the United States; and,
                  f.     any and all information provided by the Defendant to the United States’
                         attorneys, or to federal, state, county, and/or local law enforcement officers.

                                       MAXIMUM PENALTIES

         9.       The Defendant hereby acknowledges that he/she has been advised of the maximum

 penalties for each count to which he is pleading guilty. By entering a plea of guilty to Count One

 of the Indictment, the Defendant agrees that he faces:

                  a.      a maximum term of imprisonment for 20 years;
                  b.      a maximum fine of$1,000,000;
                  c.      both imprisonment and fine;
                  d.      a term of supervised release which begins after release from prison;
                  e.      a possibility of going back to prison if the Defendant violates the conditions
                          of supervised release; and,
                  f.      a special assessment of $100.00 for each count of conviction.

                           CONDITIONS OF SUPERVISED RELEASE

         10.      The Defendant acknowledges that if a term of supervised release is imposed as part

 of the sentence, the Defendant will be subject to the standard conditions of supervised release as

  recommended by the United States Sentencing Commission and may be subject to other special

 conditions of supervised release as determined by the Court.             The standard conditions of

  supervised release are as follows:

               a. The Defendant shall report to the probation office in the federal judicial district


                                                Page 5 of 11


                                                                                                      (-Jw
Case 2:18-cr-20010-PKH Document 109                Filed 10/03/18 Page 6 of 11 PageID #: 279




               where he is authorized to reside within 72 hours of release from imprisonment,
               unless the probation officer instructs the Defendant to report to a different probation
               office or within a different time frame.
          b.   After initially reporting to the probation office, the Defendant will receive
               instructions from the court or the probation officer about how and when to report to
               the probation officer, and the Defendant shall report to the probation officer as
               instructed.
          c.   The Defendant shall not knowingly leave the federal judicial district where he is
               authorized to reside without first getting permission from the court orthe probation
               officer.
          d.   The Defendant shall answer truthfully the questions asked by the probation officer.
          e.   The Defendant shall live at a place approved by the probation officer. If the
               Defendant plans to change where he lives or anything about his living arrangements
               (such as the people the Defendant lives with), the Defendant shall notify the
               probation officer at least 10 days before the change. If notifying the probation
               officer at least 10 days in advance is not possible due to unanticipated
               circumstances, the Defendant shall notify the probation officer within 72 hours of
               becoming aware of a change or expected change.
          f.   The Defendant shall allow the probation officer to visit the Defendant at any time
               at his home or elsewhere, and the Defendant shall permit the probation officer to
               take any items prohibited by the conditions of the Defendant’s supervision that he
               observes in plain view.
          g.   The Defendant shall work full time (at least 30 hours per week) at a lawful type of
               employment, unless the probation officer excuses the defendant from doing so. If
               the Defendant does not have full-time employment he shall try to find full-time
               employment, unless the probation officer excuses the defendant from doing so. If
               the Defendant plans to change where the Defendant works or anything about his
               work (such as the position or the job responsibilities), the Defendant shall notify
               the probation officer at least 10 days before the change. Ifnotifying the probation
               officer at least 10 days in advance is not possible due to unanticipated
               circumstances, the Defendant shall notify the probation officer within 72 hours of
               becoming aware of a change or expected change.
          h.   The Defendant shall not communicate or interact with someone the Defendant
               knows is engaged in criminal activity. If the Defendant knows someone has been
               convicted of a felony, the Defendant shall not knowingly communicate or interact
               with that person without first getting the permission of the probation officer.
          i.   If the Defendant is arrested or questioned by a law enforcement officer, the
               Defendant shall notify the probation officer within 72 hours.
         j.    The Defendant shall not own, possess, or have access to a firearm,ammunition,
               destructive device, or dangerous weapon Li.e., anything that was designed, or was
               modified for, the specific purpose of causing bodily injury or death to another
               person, such as nunchakus or Tasers).
          k.   The Defendant shall not act or make any agreement with a law enforcement agency
               to act as a confidential human source or informant without first getting the
               permission of the court.
          I.   If the probation officer determines that the Defendant poses a risk to another person

                                             Page 6 of 11


                                                                                                    C,
Case 2:18-cr-20010-PKH Document 109                       Filed 10/03/18 Page 7 of 11 PageID #: 280




                    (including an organization), the probation officer may require the Defendant to
                    notify the person about the risk and the Defendant shall comply with that
                    instruction. The probation officer may contact the person and confirm that the
                    Defendant has notified the person about the risk.
                 m. The Defendant shall follow the instructions of the probation officer related to the
                    conditions of supervision.

                                         NO OTHER CHARGES

           11.      The United States agrees that no other federal charges, which stem from the

 activities described in the Indictment, will be brought against the Defendant in the Western District

 of Arkansas.

           SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDATORY

           12.      The parties acknowledge that the Court shall consult and take into account the

 United States Sentencing Commission Guidelines in determining the sentence, but that the Court

 is not bound by the Guidelines and may sentence the Defendant to any sentence within the statutory

 range.

                  AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

           13.      The Defendant acknowledges that discussions have taken place concerning the

 possible guideline range, which might be applicable to this case. The Defendant agrees that any

 discussions merely attempt to guess at what appears to be the correct guideline range and do not

 bind the District Court. Further, the Defendant acknowledges that the actual range may be greater

 than contemplated by the patties. In the event that the actual guideline range is greater than the

 parties expected, the Defendant agrees that this does not give him the right to withdraw his plea of

 guilty.

                                RELEVANT CONDUCT CONSIDERED

           14.      At the sentencing hearing, the United States will be permitted to bring to the Court’s

 attention, and the Court will be permitted to consider, all relevant information with respect to the


                                                 Page 7   of 11
Case 2:18-cr-20010-PKH Document 109                 Filed 10/03/18 Page 8 of 11 PageID #: 281




 Defendant’s background, character and conduct, including the conduct that is the subject of this

  investigation for which he has not been charged up to the date of this Agreement, and/or which is

 the basis for any of the counts which will be dismissed pursuant to this Agreement, as provided by

 §   18 1.3 of the Sentencing Guidelines.

                                             PERJURY

          15.    In the event that it is determined that the Defendant has not been truthful with the

  Court as to any statements made while under oath, this Plea Agreement shall not be construed to

 protect the Defendant from prosecution for perjury or false statement.

                           CONCESSIONS BY THE UNITED STATES

          16.    The United States agrees not to object to a recommendation by the Probation Office

 or a ruling of the Court, which awards the Defendant an appropriate-level decrease in the base

 offense level for acceptance of responsibility. If the offense level in the Presentence Report is 16

 or greater and the Court accepts a recommendation in the Presentence Report that the Defendant

 receive two points for acceptance of responsibility, the United States agrees to move for an

 additional one-point reduction for acceptance of responsibility for a total of three points. However,

 the United States will not be obligated to move for an additional one-point reduction or recommend

 any adjustment for acceptance of responsibility if the Defendant engages in conduct inconsistent

 with acceptance of responsibility including, but not limited to, the following a) falsely denies, or

 makes a statement materially inconsistent with, the factual basis set forth in this agreement, b)

 falsely denies additional relevant conduct in the offense, c) is untruthful with the United States,

 the Court or probation officer, or d) materially breaches this Plea Agreement in any way.

                        UNITED STATES’ RESERVATION OF RIGHTS

          17.    Although the United States agrees not to object to certain findings by the Probation



                                              PageS oflI
Case 2:18-cr-20010-PKH Document 109                    Filed 10/03/18 Page 9 of 11 PageID #: 282




  Office or to rulings of the Court, it reserves the right to:

                  a.      make all facts known to the Probation Office and to the Court;
                  b.      call witnesses and introduce evidence in support of the Presentence Report;
                  c.      contest and appeal any finding of fact or application of the Sentencing
                          Guidelines;
                  d.      contest and appeal any departure from the appropriate Guideline range; and,
                  e.      defend all rulings of the District Court on appeal including those rulings
                          which may be contrary to recommendations made or positions taken by the
                          United States in this Plea Agreement which are favorable to the Defendant.

                        NO RIGHT TO WITHDRAW THE GUILTY PLEA

          1 8.    The United States’ concessions on sentencing options are non-binding and made

  pursuant to Rule 1 l(c)(1)(B) of the Federal Rules of Criminal Procedure. As a result, if the Court

  should reject the Defendants requests or recommendations for certain findings of fact or

  applications of the Guidelines, the Defendant acknowledges that there is no right to withdraw the

  guilty plea.

                                       DISMISSAL OF COUNTS

          19.     The United States’ agreement to dismiss certain counts of the Indictment is made

 pursuant to Rule I l(c)(1)(A) of the Federal Rules of Criminal Procedure. As a result, if the Court

  should reject the United States’ motion to dismiss the agreed counts of the Indictment, the

  Defendant shall be afforded the right to withdraw his plea pursuant to Rule 11 (c)(5)(B) of the

 Federal Rules of Criminal Procedure.

                         AGREEMENT NOT BINDING ON THE COURT

          20.     The parties agree that nothing in this Agreement binds the District Court to:

                  a.      make any specific finding of fact;
                  b.      make any particular application of the Sentencing Guidelines;
                  c.      hand down any specific sentence;
                  d.      accept any stipulation of the parties as contained in this Plea Agreement;
                          and,
                  e.      accept this Plea Agreement.



                                                Page 9 of 11
Case 2:18-cr-20010-PKH Document 109                 Filed 10/03/18 Page 10 of 11 PageID #: 283




         21.     The United States and the Defendant acknowledge that the Court has an obligation

  to review the Presentence Report before it accepts or rejects this Plea Agreement.

                      AGREEMENT DOES NOT BIND ANY OTHER ENTITY

         22.     The parties agree that this Plea Agreement does not bind any governmental entity

  other than the United States Attorney’s Office for the Western District of Arkansas.

                                      SPECIAL ASSESSMENT

         23.     The Defendant agrees to pay $100 as the special assessment in this case.

                             REPRESENTATIONS BY DEFENDANT

         24.     By signing this Plea Agreement, the Defendant acknowledges that:

                 a.      The Defendant has read this Agreement (or has had this Agreement read to
                         him) and has carefully reviewed every part of it with defense counsel.
                 b.      The Defendant fully understands this Plea Agreement and is not under the
                         influence of anything that could impede the Defendant’s ability to fully
                         understand this Plea Agreement.
                 c.      No promises, agreements, understandings, or conditions have been made or
                         entered into in connection with the decision to plead guilty except those set
                         forth in this Plea Agreement.
                 d.      The Defendant is satisfied with the legal services provided by defense
                         counsel in connection with this Plea Agreement and mailers related to it.
                 e.      The Defendant has entered into this Plea Agreement freely, voluntarily, and
                         without reservation and the Defendant’s desire to enter a plea of guilty is not
                         the result of threats or coercion directed at the Defendant or anyone
                         connected with the Defendant.

                        REPRESENTATIONS BY DEFENSE COUNSEL

         25.     By signing this Plea Agreement, counsel for the Defendant acknowledges that:

                 a.      Counsel has carefully reviewed every part of this Agreement with the
                         Defendant and this Agreement accurately and completely sets forth the
                         entire agreement between the United States and the Defendant.
                 b.      Counsel has explained the ramifications of the Plea Agreement to the
                         Defendant, and believes that the Defendant understands this Plea
                         Agreement, what rights are being lost by pleading guilty, and what the
                         United States has agreed to do in exchange for the plea of guilty.
                 c.      Counsel believes that the Defendant’s decision to enter into this Agreement
                         is an informed and voluntary one.

                                              Page 10 of 11
Case 2:18-cr-20010-PKH Document 109                Filed 10/03/18 Page 11 of 11 PageID #: 284




                  PLEA AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT

            26.     The Defendant and his attorney both acknowledge that this Plea Agreement

  constitutes the entire agreement of the parties. Further, all parties agree that there are no oral

  agreements or promises which have been made to induce the Defendant to change his plea to

  guilty.

            Dated this         day of     9       1-.          ,2018.

                                                        DUANE (DAK) KEES
                                                        UNITED STATES ATTORNEY

                   ~          (r~
  CHRISTOPH R MITCHELL HARBOUR
  Defendant                                             By:

                                                              C DACE L. TAYLOR
  RUSSEL ~i (                                                 Assistant U.S. Attorney
  Attorney for Defendant




                                              Page 11 of II
